Citation Nr: 1123645	
Decision Date: 06/22/11    Archive Date: 06/28/11

DOCKET NO.  09-37 512	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material has been received to reopen a claim of entitlement to service connection for tinnitus.

2.  Whether new and material has been received to reopen a claim of entitlement to service connection for esophageal cancer.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

B. Diliberto, Associate Counsel


INTRODUCTION

The Veteran had active service from March 1962 to April 1964. 

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from a November 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, that denied the benefit sought on appeal.  The Veteran appealed that decision and the case was referred to the Board for appellate review.  

The Veteran testified at a March 2011 Travel Board hearing before a Veterans Law Judge.  A transcript of that proceeding is of record and has been associated with the claims file.  

The issue of entitlement to service connection for esophageal cancer is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The July 2004 rating decision denied entitlement to service connection for tinnitus and esophageal cancer.  The Veteran did not appeal that rating decision and it is now final.  

2.  The evidence received since the July 2004 rating decision relates to an unestablished fact necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim of entitlement to service connection for tinnitus and esophageal cancer. 

3.  The competent and probative evidence of record is in relative equipoise as to whether the Veteran's tinnitus began during service.


CONCLUSIONS OF LAW

1.  The July 2004 rating decision, which denied entitlement to service connection for tinnitus and esophageal cancer, is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 3.104 (2010).

2.  The additional evidence presented since the rating decision in July 2004 is new and material and the claims of entitlement to service connection for tinnitus and esophageal cancer are reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2010).

3.  Resolving reasonable doubt in the Veteran's favor, the criteria for entitlement to service connection for tinnitus have been met.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before addressing the Veteran's claim on appeal, the Board is required to ensure that the VA's "duty to notify" and "duty to assist" obligations have been satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2010).  The notification obligation in this case was met by way of a letter from the RO to the Veteran dated August 2008.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

In connection with a claim to reopen on new and material evidence and in accordance with Kent v. Nicholson, 20 Vet. App. 1 (2006), the RO must satisfy the duty to notify with a letter defining new and material evidence, advising the Veteran of the reasons for the prior denial of the claim and noting the evidence needed to substantiate the underlying claim.  However, in the decision below, the Board has reopened the Veteran's claims of entitlement to service connection for tinnitus and esophageal cancer, and therefore, regardless of whether the notice requirements have been met in this case, no harm or prejudice to the Veteran has resulted.  Mayfield v. Nicholson, 19 Vet. App. 103, 115 (2005); Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); Pelegrini v. Principi, 18 Vet. App. 112, 119-120 (2004); Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92.  

The RO also provided assistance to the Veteran as required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated under the facts and circumstances of this case.  In addition, the Veteran has not made the RO or the Board aware of any additional evidence that needs to be obtained in order to fairly decide this appeal and has not argued that any errors or deficiencies in the accomplishment of the duty to notify or the duty to assist have prejudiced the Veteran in the adjudication of his appeal.  Therefore, the Board finds that the RO has satisfied the duty to notify and the duty to assist and will proceed to the merits of the Veteran's appeal.

The Veteran's claims of entitlement to service connection for tinnitus and esophageal cancer were previously considered and denied by the RO in a July 2004 rating decision, which found that there was insufficient evidence linking either of those conditions to service.  The Veteran was notified of that decision and of his appellate rights, but he did not appeal.  Accordingly, each of those decisions is now final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.

In July 2008 the Veteran filed to reopen his claims of entitlement to service connection for tinnitus and esophageal cancer.  The RO issued a rating decision in November 2008, apparently finding that no new and material evidence had been presented and declining to reopen the Veteran's claims.  The Veteran submitted a Notice of Disagreement (NOD) later that month.  In September 2009 the RO issued a Statement of the Case (SOC), and the Veteran filed a Substantive Appeal (VA Form 9) later that month.  Regardless of how the RO ruled on the question of reopening the Board as the final fact finder within VA must initially determine whether new and material evidence has been submitted.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).

As a general rule, a claim shall be reopened and reviewed if new and material evidence is presented or secured with respect to a claim that is final.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  When a veteran seeks to reopen a final decision, the first inquiry is whether the evidence presented or secured after the last disallowance is "new and material."  Under 38 C.F.R. § 3.156(a), new evidence means evidence not previously submitted to agency decision makers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

Furthermore, "material evidence" could be "some new evidence [that] may well contribute to a more complete picture of the circumstances surrounding the origin of the veteran's injury or disability, even where it will not eventually convince the Board to alter its rating decision."  Hodge v. West, 155 F. 3d 1356, 1363 (Fed. Cir. 1998).  If it is determined that new and material evidence has been submitted, the claim must be reopened and the VA may then proceed to the merits of the claim on the basis of all the evidence of record.  

When determining whether a claim should be reopened, the credibility of the newly submitted evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).  In order for evidence to be sufficient to reopen a previously denied claim, it must be both new and material.  If the evidence is new, but not material, the inquiry ends and the claim cannot be reopened.  Smith v. West, 12 Vet. App. 312 (1990).  

The evidence submitted since the July 2004 rating decision consists of VA treatment records and both written and oral statements from the Veteran.  The Board has determined that this evidence is both new and material.  Specifically, the Board finds that the Veteran's assertions regarding his extensive in-service noise exposure and continued tinnitus since service are competent evidence and indicate that the Veteran's tinnitus may have begun during service.  Moreover, the Veteran's assertions about experiencing severe acid reflux and being exposed to jet fuels and exhaust are also competent evidence.  This is evidence indicating a possibility that the Veteran's claimed conditions may have either begun in service or be related to service, the lack of which was the basis for the November 2001 denial.  New and material evidence having been submitted, the claims of entitlement to service connection for tinnitus and esophageal cancer are reopened.  

The Veteran's claim of entitlement to service connection for tinnitus has now been reopened, and the Board must review that claim on a de novo basis.  The Veteran contends that his tinnitus began during service.  Service connection will be granted for a disability resulting from an injury or disease incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  If there is no showing of a resulting chronic disorder during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Generally, to prove service connection, the record must contain: (1) Medical evidence of a current disability, (2) medical evidence, or in certain circumstances, lay testimony, of an in-service incurrence or aggravation of injury or disease, and (3) evidence of a nexus or relationship between the current disability and the in-service disease or injury.  Coburn v. Nicholson, 10 Vet. App. 427 (2006); Disabled American Veterans v. Secretary of Veterans Affairs, 419 F. 3d 1317 (Fed. Cir. 2005).  If the Veteran fails to demonstrate any one element, denial of service connection will result.

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veteran's service records indicate that he served in the Navy from 1962 to 1964.  He has testified that he worked as a hookup man for airplane catapults on the USS Independence, an aircraft carrier.  He stated that he was frequently under aircraft while their engines were revving, that it was incredibly noisy and that hearing protection was not provided.  The nature of his duties is such that he was likely exposed to extensive acoustic trauma during his active service.

Although the Veteran did not indicate that he was suffering from tinnitus at the time of his separation examination or for many years thereafter, the Veteran has asserted that he has had tinnitus since his time in service and that it has become progressively worse over the years.  

In the report from the Veteran's October 2008 VA examination, the Veteran also reported that he has had tinnitus since his time in the Navy.  The examiner diagnosed the Veteran with bilateral subjective tinnitus.  He stated that he was unable state whether or not the Veteran's tinnitus began during service without resorting to speculation.  

After weighing the evidence of record and resolving all reasonable doubt in favor of the Veteran, the Board finds that the evidence is at least in relative equipoise as to whether he has tinnitus that is related to or began during his military service.  For the Veteran to be successful in his claim, he needs to show only that it is at least as likely as not that his current disability is related to or began during service.  See 38 U.S.C.A. § 5107(b).  The Board finds that standard has been met in this case.  

In making this determination, the Board is not attempting to make an independent medical determination; rather, it is weighing the evidence of record and making a determination as to the probative value of such evidence.  See Evans v. West, 12 Vet. App. 22, 30 (1998).  




ORDER

Entitlement to service connection for tinnitus is granted. 

New and material evidence having been presented, the claim of entitlement to service connection for esophageal cancer is reopened.  To this extent, the claim is allowed.  


REMAND

Having also been reopened, the Veteran's claim of entitlement to service connection for esophageal cancer must also be judged on the merits.  However, a review of the claims file reveals that further action on this issue is necessary prior to final appellate review.  

The Veteran contends that he was diagnosed with esophageal cancer and that it was caused by his lifelong acid reflux, which he stated began shortly after entering the Navy.  In the alternative, the Veteran stated that his esophageal cancer may be related to in-service exposure to jet fuels, breathing stack exhaust jet engine exhaust.  He reported that he has since has his esophagus removed.  In an earlier statement the Veteran claimed that doctors told him that his esophageal cancer was attributable to years of suffering from acid reflux.  

The Veteran has not been afforded a VA examination, and the evidence of record is insufficient for the Board to render a decision.  The Veteran is competent to testify as to the presence of observable symptomatology, and to raise the possibility of a nexus to service.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  Consequently, this matter must be remanded for additional development of the medical record pursuant to 38 C.F.R. § 3.159(c)(4).

In addition, the Board notes that the July 2004 rating decision referenced numerous treatment records that have not been associated with the claims file.  These include outpatient treatment reports from the Tallahassee VA clinic and the Gainesville VA medical center from January 2001 to July 2004.  These records may contain important information and should be obtained and associated with the claims file.  

Accordingly, the case is REMANDED for the following action:

1.  VA should obtain a complete copy of all of the Veteran's VA treatment records from any VA facility identified by the Veteran or in the record.  These records should include outpatient treatment reports from the Tallahassee VA clinic and the Gainesville VA medical center from January 2001 to July 2004.  Further, if the Veteran indicates that she has received any non-VA treatment or evaluations, VA should take appropriate actions to obtain and associate those records with the claims file.  Specifically, VA should request that the Veteran submit the necessary information and releases for VA to obtain private treatment records that the Veteran stated indicate that his esophageal cancer is directly attributable to his acid reflux.  

2.  Thereafter, VA should schedule the Veteran for a VA examination in support of his claim of entitlement to service connection for esophageal cancer.  The claims folder must be reviewed in conjunction with the examination.  Any and all indicated evaluations, studies and tests deemed necessary by the examiner should be accomplished.  Following a thorough evaluation the examiner is ask to determine the precise nature of the Veteran's claimed esophageal cancer, as well as any residuals thereto.  The examiner should also state whether it is at least as likely as not (i.e., a 50 percent probability or greater) that the Veteran's esophageal cancer was caused or aggravated by service, to include acid reflux or exposure to jet fuel or jet exhaust gases.  A complete and thorough rationale for each opinion offered must be included in the report.

3.  Finally, the RO/AMC should review the claims file to ensure that all of the foregoing requested development is completed, and arrange for any additional development indicated.  Thereafter, the RO/AMC should readjudicate the claim on appeal.  If the benefit sought remains denied, the RO/AMC should issue an appropriate SSOC and provide the Veteran and his representative the requisite period of time to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.  No action is required of the appellant unless he is notified.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


